DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-17 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9-10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goudy et al. (“Goudy”, US 2017/0274820 A1) in view of Dewey et al.  (“Dewey”, US 10762786 B1). 	1) Regarding claim 1,  Goudy discloses a vehicle (Fig. 1: vehicle 1000) driving behavior monitoring and warning system (Fig. 1), comprising: 	a host vehicle having a communication device (Fig. 1: communication unit 1320) configured to receive operating information of remote vehicles (Fig. 3) located within a predetermined zone of interest defined relative to the host vehicle (¶0084; Fig. 3); 	a warning device (¶0063; Fig. 1: the controller 1300 in combination with the user interface 1350 with regard to the user interface comprising displays) within the host vehicle operable to provide warnings to an operator of the host vehicle (¶0344; ¶0363-365; ¶0388-390); and 	an electronic controller (Fig. 1: controller 1300) of the host vehicle connected to the communication device and the warning device (Fig. 1). 	As per the limitation the electronic controller being configured to evaluate operating information received by the communication device and determine whether or not one of the remote vehicles is being operated with questionable driving behavior and configured to determine whether or not the one of the remote vehicles poses a potential threat to the host vehicle. 	 Goudy discloses, ¶0312-322 with reference to Fig. 31 steps 31100-31300 involves receiving remote vehicle information to determine convergence information corresponding to the remote vehicle paths and the host vehicle Goudy discloses, in ¶0390, that the warning state includes forward collision, blind spot, rear collision, and any other warning state, hence Goudy system is configured to receive remote vehicle messages to determine possible warning states to provide a corresponding warning the driver. 	Dewey discloses, in Col. 16, lines 4-28; Figs. 1-2 and 7, the concept of receiving a second vehicle data (corresponding to a remote vehicle) and determining driving behavior of the second vehicle determine that an alert used be provided to the receiving vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate  the concept of receiving a second vehicle data and determining driving behavior of the second vehicle determine that an alert used be provided to the receiving vehicle as taught by Dewey, into the system as taught by Goudy, with the motivation to enhance the safety features of the system. 	As per the limitation in response to determining that the one of the remote vehicles is being operated with questionable driving behavior and poses a potential threat to the host vehicle, the electronic controller operates the warning device warning the operator of the host vehicle of the one of the remote vehicles (Goudy: ¶0390; Dewey: Col. 29, lines 24-48 with reference to Figs. 1-2 and 7: step 708). 	2) Regarding claim 3, Goudy and Dewey teach wherein the warning device includes one of an audio device or a text displaying device (Goudy: ¶0390; Dewey: Col. 29, lines 40-48; Figs. 2 and 7), and  	the electronic controller is connected to the at least one of the audio device or the text displaying device such that in response to determining that the one of the remote vehicles is being operated with questionable driving behavior and poses a potential threat to the host vehicle, the electronic controller operates the warning device to alert the operator of the host vehicle of the presence of the one of the remote vehicles (Goudy: ¶0390; Dewey: Col. 29, lines 24-48 with reference to Figs. 1-2 and 7: step 708). 

 	3) Regarding claim 4, Goudy and Dewey teach wherein the operating information of remote vehicles received by the communication device includes data corresponding to at least two of the following: magnitude and frequency of acceleration of remote vehicles, magnitude and frequency of braking operations of remote vehicles, current speed of remote vehicles, and magnitude and frequency of steering corrections of remote vehicles (Goudy: ¶0075; ¶0402; Col. 35, line 61 through Col. 36, line 3; Col. 36, line 60 through Col. 37, line 3; claim 13). 	4) Regarding claim 5, Goudy and Dewey teach wherein the electronic controller of the host vehicle is configured to:  	evaluate operating information received by the communication device in order to categorize driving behavior of each of the remote vehicles located within the predetermined zone of interest (see analysis of the rejection of claim 1 with regard to Dewey: Col. 16, lines 4-28);  	determine whether or not a first remote vehicle is being operated with questionable driving behavior (Dewey: Col. 16, lines 4-28),  	determining whether or not the first remote vehicle poses a potential threat to the host vehicle (Dewey: Fig. 7) and,  	in response to determining that the first remote vehicle is being operated with questionable driving behavior and determining that the first remote vehicle poses a potential threat to the host vehicle, the electronic controller operates the warning device informing the operator of the host vehicle that the first remote vehicle is being operated with the questionable driving behavior and is a potential threat to the host vehicle (Goudy: ¶0390; Dewey: Col. 16, lines 4-28; Col. 29, lines 24-48 with reference to Figs. 1-2 and 7: step 708). 	5) Regarding claim 9, Goudy and Dewey teach wherein the wireless communication device includes at least one of the following:  	a dedicated short range communication system (DSRC) (Goudy: ¶0061); and a global positioning satellite system (GPS). 	6) Regarding claim 10, Goudy and Dewey with the same motivation to combine, as presented in the rejection of claim 1, teach a vehicle questionable driving behavior warning system, comprising: 	a wireless communication device (Goudy: ¶0060; Fig. 1: communication unit 1320) configured to receive operating information of remote vehicles located within a predetermined zone of interest defined relative to a host vehicle (see analysis of the rejection of claim 1); 	a warning device (see analysis of the rejection of claim 1) within the host vehicle configured to selectively provide warnings to an operator of the host vehicle (Dewey discloses, in Col. 14, lines 11-20; Col. 10, line 64 through Col. 11, line 16, the concept of configuring selectively providing alerts. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring selectively providing alerts, with the motivation to enhance the notification features of the system); and 	an electronic controller of the host vehicle connected to the wireless communication device and the warning device (see analysis of the rejection of claim 1), the electronic controller configured to: 		evaluate operating information received by the communication device in order to categorize driving behavior of each of the remote vehicles located within the predetermined zone of interest (see analysis of the rejection of claim 1); 		determine whether or not a first remote vehicle of the remote vehicles is being operated with questionable driving behavior (see analysis of the rejection of claim 1); 		determining whether or not the first remote vehicle poses a potential threat to the host vehicle (see analysis of the rejection of claim 1), and, 	in response to determining that the first remote vehicle is being operated with questionable driving behavior and determining that the first remote vehicle poses a potential threat to the hast vehicle (see analysis of the rejection of claim 1), the electronic controller operates the warning device informing the operator of the host vehicle that the first remote vehicle is beige operated with the questionable driving behavior and is a potential threat to the host vehicle (see analysis of the rejection of claim 1). 	2) Regarding claim 13, see analysis of the rejection of claim 4. 	2) Regarding claim 15, see analysis of the rejection of claim 3. 	3) Regarding claim 16, wherein the electronic controller defines the zone of interest as being an area that extends from 300 meters forward of the host vehicle to 300 meters rearward of the host vehicle (Goudy: ¶0073 with reference to Fig. 3). 	4) Regarding claim 17, see analysis of the rejection of claim 9.
Claim(s) 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goudy in view of Dewey, and in further view of Grabow et al. (“Grabow”, US 2015/0254977 A1). 	1) Regarding claim 2, Goudy and Dewey teach wherein the warning device comprises a visual display (Goudy: ¶0390; Dewey: Col. 29, lines 40-48; Figs. 2 and 7). 	As per the limitation the electronic controller is connected to the visual display such that in response to determining that the one of the remote vehicles is being operated with questionable driving behavior and poses a potential threat to the host vehicle, the electronic controller operates the warning device to display location of the one of the remote vehicles relative to the host vehicle. 	Grabow discloses, in ¶0145, the concept of displaying a remote vehicle location relative to a host vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a remote vehicle location relative to a host vehicle as taught by Grabow, into the system as taught by Goudy and Dewey, with the motivation to enhance the safety and displaying features of the system. 	2) Regarding claim 14, with consideration with the motivation to combine the teachings by Grabow, in the rejection of claim 2, see analysis of the rejection of claim 2.
Allowable Subject Matter
Claim(s) 6-8 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170274821 A1; US 20150123778 A1; US 20160071417 A1; US 10032379 B1, system providing warning to a driver concerning received remote vehicle messages. 	US 20210316750 A1, system providing warning to a driver based on received messages

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684                                                                                                                                                                                                        /CHICO A FOXX/Examiner, Art Unit 2684